Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with David Hoang Reg. No. 75,746 on February 23, 2021.
	In the claims:
	Claim 1, line 7, “both sides” has been rewritten to --two sides--.
	Claim 1, line 19, “the reflector” has been rewritten to --at least one of the reflectors--.
	Claim 1, line 20, “the reflector” has been rewritten to --the at least one reflector--. 
	Claim 1, line 21, “the reflector” has been rewritten to --the at least one reflector--.
	Claim 4, line 1, --a-- has been inserted before the recitation of “number”. 
	Claim 4, line 2, “the reflector” has been rewritten to --the at least one reflector--.
Claim 5, line 2, “the reflector” has been rewritten to --the at least one reflector--.
Claim 7, line 1, --the-- has been inserted before the recitation of “piezoelectric”.
Claim 13, line 3, ”is stacked” has been rewritten to --are stacked--.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Shunichi et al. and Takamine (Both References of Record) as discussed in the office action mailed on 11/16/2020. However after further consideration and in light of the applicant’s arguments (See pages 5-7, filed on 2/12/2021), the combination of Shunichi et al. and Takamine does not teach in regards to claim 1: wherein an IR gap GIR is within one of two ranges: 0.1λ≤GIR≤0.5λ or 0.5λ≤GIR≤0.9λ, where λ is a wavelength determined by an electrode finger pitch of the interdigital transducer electrode, and the IR gap GIR is a distance between electrode finger centers of an electrode finger of the interdigital transducer electrode closest to the reflector, of the electrode fingers of the interdigital transducer electrode, and an electrode finger of the reflector closest to the interdigital transducer electrode, of the electrode fingers of the reflector, nor would it have been obvious to have claims 2-13 have also been determined to be novel and non-obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843